Citation Nr: 1511867	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  09-29 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether the reduction in the rating of the service-connected right shoulder impingement syndrome and bursitis from 30 percent to 10 percent was proper.

2.  Whether the reduction in the rating of the service-connected right knee patellofemoral syndrome from 30 percent to 10 percent was proper.

3.  Whether the reduction in the rating of the service-connected left knee patellofemoral syndrome from 30 percent to 10 percent was proper.

4.  Whether new and material evidence has been received in order to reopen a claim for service connection for a brain tumor and, if so, whether service connection for a brain tumor or lipoma is warranted.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from May 1987 to August 1987, January 1991 to June 1991, and February 2003 to May 2004.  She also had various unverified periods of service in the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In January 2015, the Veteran and her spouse testified before the undersigned Veterans Law Judge sitting at the Board in Washington, D.C.  A hearing transcript has been associated with the record.

The Board notes that, while the June 2013 statement of the case did not characterize the Veteran's claim as a petition to reopen, an October 2007 rating decision denied service connection for a brain tumor.  As the Veteran's current claim for service connection for a brain lipoma involves the same factual basis as the claim adjudicated in the October 2007 rating decision, such is more appropriately viewed as a petition to reopen a previously denied claim and has been characterized as such on the first page of this decision.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104 (b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  

Furthermore, while the issue was characterized as a de novo claim at the January 2015 Board hearing, the Board finds no prejudice to the Veteran in the recharacterization of the issue as the Board herein reopens her claim. 

In addition to the paper claims file, the Board notes that the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless files.  A review of the documents in Virtual VA reveals VA treatment records dated through September 2014, which were considered in the October 2014 supplemental statement of the case.  The remaining documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The reopened issue of entitlement to service connection for a brain lipoma as well as the claim of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the January 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the issues of the propriety of the reduction in the ratings of the service-connected right shoulder impingement syndrome and bursitis, and right and left knee patellofemoral syndrome.

2.  In a final decision dated in September 2007 and issued in October 2007, the RO denied the Veteran's claim of entitlement to service connection for a brain tumor.

3.  Evidence added to the record since the last final denial in October 2007 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a brain tumor.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the propriety of the reduction in the rating of the service-connected right shoulder impingement syndrome and bursitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R.       § 20.204 (2014).   

2.  The criteria for withdrawal of the appeal regarding the propriety of the reduction in the rating of the service-connected right knee patellofemoral syndrome have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).   

3.  The criteria for withdrawal of the appeal regarding the propriety of the reduction in the rating of the service-connected left knee patellofemoral syndrome have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).   

4.  The October 2007 decision that denied the Veteran's claim of entitlement to service connection for a brain tumor is final.  38 U.S.C.A. § 7105(c) (West 2002) [2014]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2014)]. 

5.  New and material evidence has been received to reopen the claim of entitlement to service connection for a brain tumor.   38 U.S.C.A. § 5108 (West 2002)[2014]; 38 C.F.R. § 3.156(a) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.   

At the January 2015 Board hearing before the undersigned, the Veteran withdrew from appeal the issues pertaining to the propriety of the reduction in the rating of the service-connected right shoulder, right knee, and left knee disabilities.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Furthermore, the Veteran submitted a written statement confirming her intention to withdraw such issues from appeal.  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to such issues. Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they must be dismissed.

II.  Application to Reopen a Previously Denied Claim

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a brain tumor is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the reopened claim is deferred pending additional development consistent with the VCAA.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in a Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Veteran previously claimed entitlement to service connection for a brain tumor in August 2007.  In a decision decided in September 2007 and issued in October 2007, the RO considered the Veteran's service treatment records, VA treatment records dated through September 2007, and private treatment records dated through July 2007.  The RO noted that a November 2006 magnetic resonance angiogram (MRA) had revealed a mass in the Veteran's left brain.  The RO then found that such condition was not related to the Veteran's service as the record did not show that she had suffered an injury during a period of INACDUTRA or that a disease or injury initially manifested or was permanently worsened by active duty.

The Veteran filed a notice of disagreement with respect to this decision in December 2007 and a statement of case was issued in August 2008.  However, she did not thereafter perfect an appeal to the Board.   As such, the October 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [2014]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [2014].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a brain tumor was received prior to the expiration of the appeal period stemming from the October 2007 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Board notes that, in approximately January 2009 and May 2010, additional service records were received by VA.  Such records include a December 2008 Medical Board report that was received by VA in January 2009 and various dental treatment records and laboratory reports that were received by VA in May 2010.
The Board further notes the provisions of 38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i).  However, the service treatment records submitted by the Veteran either did not exist at the time of the October 2007 rating decision or are not relevant as they do not relate to the claimed in-service event, injury or disease.
Accordingly, reconsideration of the Veteran's claim under 38 C.F.R. § 3.156(c) is not warranted based upon these service treatment records. 

No further communication regarding the claim of entitlement to service connection for a brain tumor was received until March 2010 when VA received the Veteran's petition to reopen such claim.   Evidence received since the October 2007 decision consists of the aforementioned service records, VA treatment records, Social Security Administration records, a July 2013 central nervous system Disability Benefits Questionnaire (DBQ) report, and the January 2015 hearing testimony offered by the Veteran and her husband.  Moreover, the Veteran described her symptoms through the present time in several statements.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).
   
Presuming the credibility of the Veteran's statements pursuant to Justus and, in light of the July 2013 DBQ report and January 2015 hearing testimony, the Board finds that the evidence received since the October 2007 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a).  In this regard, the Veteran's claim for a brain tumor was previously denied as the record did not show that she suffered an injury during a period of INACDUTRA or that a disease or injury initially manifested or was permanently worsened by active duty.  The July 2013 DBQ report suggests that intracerebral lipomas are congenital malformations which were less likely than not to have any relationship with onset to service.  The Veteran also testified regarding her in-service headache symptoms and the circumstances surrounding her diagnosis of the brain tumor or lipoma.  Moreover, while the July 2013 VA examiner offered a negative opinion, such addresses the etiology of the Veteran's claimed brain tumor and, as such, offers a more complete view of the disorder.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for a brain tumor is reopened.


ORDER

The appeal as to whether the reduction in the rating of the service-connected right shoulder impingement syndrome and bursitis from 30 percent to 10 percent was proper is dismissed.

The appeal as to whether the reduction in the rating of the service-connected right knee patellofemoral syndrome from 30 percent to 10 percent was proper is dismissed.

The appeal as to whether the reduction in the rating of the service-connected left knee patellofemoral syndrome from 30 percent to 10 percent was proper is dismissed.

New and material evidence having been received, the claim for service connection for a brain tumor is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for service connection for a brain tumor or lipoma and entitlement to a TDIU so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that, while the Veteran was afforded a VA examination in order to determine the nature and etiology of her claimed brain lipoma in July 2013, an addendum opinion is necessary to decide the claim.     

The Veteran asserts that her brain lipoma had its onset during service.  A December 2008 Medical Evaluation Board summary noted that the Veteran had been diagnosed with a benign left quadrigeminal plate lipoma in 2006 and that subsequent Magnetic Resonance Imaging (MRI) scans showed that it remained stable.  A November 2006 VA brain MRI scan revealed an abnormal mass in the left quadrigeminal plate cistern.  Post-service treatment records, including MRI scans dated in March 2007, April 2008, May 2009 and September 2014, reveal stable quadrigeminal plate lipoma with no acute findings.  A July 2013 VA examiner opined that the Veteran's diagnosed intracerebral lipomas were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness as such condition was a congenital malformation.  The examiner further reasoned that, due to the brain's strict control of intra-cerebral pressure, any acute occupying mass would cause abrupt changes and thus result in obvious symptomatology, which the Veteran did not have.  

However, during the Veteran's January 2015 Board hearing, she testified that her tumor contributed to her headaches during service, to include her period of active duty from February 2003 to May 2004, and that such were a manifestation of the tumor, thus demonstrating obvious symptomatology, and increased in severity during service, thus showing aggravation of the brain lipoma.  Therefore, an addendum opinion is necessary for the VA examination to address such allegation.

Furthermore, it is unclear whether the Veteran's intracerebral lipoma is considered to be a congenital or developmental defect or disease.  VA's General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306. However, congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990).  Therefore, as to the Veteran's intracerebral lipoma, the examiner is requested to offer an opinion regarding: (i) whether it constitutes a congenital defect, and, if so, whether there is any additional disability due to a superimposed disease or injury during service; or (ii) whether it constitutes a congenital disease, and, if so, whether it was aggravated by her period of active service beyond the natural progression. 

The Board also notes that the Veteran served in the Army National Guard and that her service treatment records and Army National Guard Retirement Points History Statement have been associated with the claims file.  However, the nature of her National Guard service in 2006-when she was first diagnosed with a lipoma-is not clear from the current record.  On remand, the AOJ should attempt to verify all periods of ACDUTRA and INACDUTRA in the year 2006.  If the Veteran's periods of ACDUTRA and INACDUTRA are unverifiable, such a fact should be documented, in writing, in the record.

With regard to the claim for a TDIU, the Board notes that, while there are various opinions of record addressing the Veteran's employability, none are adequate to decide the claim.  A July 2013 VA orthopedic examiner determined that the Veteran's bilateral shoulder bursitis with right impingement syndrome impacted her ability to work due to range of motion and lifting limitations while her bilateral patellofemoral syndrome impacted her ability to work due to running limitations.  In addition, this examiner opined that the Veteran's fibromyalgia impacted her ability to work due to lifting limitations.  A July 2013 VA psychiatric examiner opined that the Veteran was capable of some work such as simple and repetitive work in a structured setting in which her superiors were aware of her mental health issues but that she would not be able to provide a leadership role due to her psychiatric symptoms.  In addition, a September 2009 VA psychiatric examiner opined that the Veteran would be able to perform work from a mental health point of view, provided that she did not work in proximity to other people and she was provided stressful tasks necessitating executive decision making capabilities.  However, such opinions were not provided with a rationale and did not consider all of the Veteran's service-connected disabilities.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (" a medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Therefore, on remand, the Veteran should be afforded a Social and Industrial Survey so as to obtain a full description of the effects of her service-connected disabilities on her ordinary activities, to include her employability.  38 C.F.R. 
§ 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  In this regard, at her January 2015 Board hearing, the Veteran testified that her service-connected disabilities resulted in her inability to be around people and make executive decisions.  The Board also notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator; however, the Board finds that such a survey would be helpful in the adjudication of her TDIU claim.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). 

Finally, due to the length of time which will elapse on remand, updated VA treatment records dated from September 2014 to the present from the Hampton VA Medical Center (VAMC) that are not already associated with the claims file should be obtained for consideration in the Veteran's appeals.

Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate source, to include the National  Personnel Records Center, the Department of the Army, the Veteran's Army National Guard Unit, to obtain all service treatment records and to verify the Veteran's periods of ACDUTRA and INACDUTRA in 2006. In making these requests, use the Veteran's complete last name-to include both her current and former names-as listed on her Forms DD-214.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  Continue efforts to obtain records and verify service until either the evidence/information is received, or until specific information that the evidence/information sought does not exist or that further efforts to obtain it/them would be futile is obtained.  All records and/or responses received should be associated with the claims file.

2.  Obtain all treatment records from the Hampton VA Medical Center dated from September 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.               § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After obtaining all outstanding records, return the claims file, to include a copy of this remand, to the July 2013 VA examiner for an addendum opinion.  If the examiner who drafted the July 2013 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

Following a review of the claims file, the examiner is asked to furnish an opinion with respect to the following questions:

a) With regard to the Veteran's intracerebral lipoma, does it constitute a defect or a disease, as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease)?

b) If the Veteran's intracerebral lipoma is considered a defect, was there any superimposed disease or injury in connection with the congenital defect?  

c) If the examiner finds that the Veteran's intracerebral lipoma is a disease, then is it at least as likely as not that it was aggravated by her period(s) of active service or ACDUTRA? Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that her reports must be considered in formulating the requested opinion.  The examiner should specifically consider the Veteran's testimony that her tumor contributed to her headaches during service, to include her period of active duty from February 2003 to May 2004, and that such were a manifestation of the tumor, thus demonstrating obvious symptomatology, and increased in severity during service, thus showing aggravation of the brain lipoma.   

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  After completing the above development and obtaining any outstanding treatment records, schedule the Veteran for a Social and Industrial Survey to ascertain the impact of her service-connected disabilities on her ordinary activities, to include her employability. The record contents must be made available for review. The VA Social and Industrial surveyor is requested to describe the Veteran's employment history. 

In this regard, the surveyor should provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities on her ordinary activities, to include her employability, taking into consideration her level of education, special training, and previous work experience, but not her age or any impairment caused by nonservice-connected disabilities. 

In this regard, the examiner should consider the Veteran's statements, offered at her January 2015 Board hearing, that her service-connected disabilities render her unable to be around people and make executive decisions.

The rationale for any opinion offered should be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.  §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


